DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement submitted on 10/27/2022 has been considered and made of record by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoichi et al. (hereinafter, referred to as Yoichi) (JP 2016059026).
As to claims 1 and 16, Yoichi discloses a satellite demodulator (see Fig. 1, blocks 90 and 92 and paragraphs 0003 and 0010) comprising: an analog-to-digital converter (ADC) block (see Fig. 1, block 921 and paragraph 0010) to receive analog forward downlink communications via a satellite channel (see paragraph 0003, since block 90 shown in Fig. 1 is a satellite receiver, the signals are forward downlink communications) and to output a corresponding stream of digital samples (see the output of A/D 921), the forward downlink communications manifesting satellite channel filter distortions associated with one or more channel filters in the satellite channel (see paragraphs 0003-0005 and 0039-0040), such that the stream of digital samples is a channel-distorted sample stream (see paragraphs 0039-0040); a demodulator path (see Fig. 1, block 92 and blocks 96, 927 and 93) to generate a digital symbol stream from an undistorted sample stream (see the output of pre-equalizer 95, since pre-equalizer 95 reverses the effect of channel filter distortions (see paragraphs 0038-0040) the output of pre-equalizer 95 is an undistorted sample stream); and a pre-equalizer subsystem comprising a pre-equalizer filter block (see Figs. 1 and 2, block 95, see paragraphs 0038-0040) coupled between the ADC block (see Fig. 1, block 921) and the demodulator path (see Fig. 1, blocks 96, 927 and 93) to generate the undistorted sample stream by filtering the channel-distorted sample stream (see paragraphs 0038-0040) based on a set of compensation filter coefficients previously computed to at least partially compensate for the satellite channel filter distortions of the satellite channel (see paragraphs 0038-0040 and 0063).
As to claim 2, Yoichi further discloses that the satellite channel filter distortions include asymmetric group delay over the bandwidth of the one or more channel filters (see Fig. 19, see the group delays of OMUX and IMUX filters and paragraph 0005). 
As to claim 10, Yoichi discloses that the pre-equalizer subsystem further comprises: a coefficient data store having the set of compensation filter coefficients stored thereon (see Fig. 2, block 951 and paragraphs 0046 and 0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi, in view of Choe (KR 960010495).
As to claim 3, Yoichi discloses that the satellite channel is one of a plurality of satellite channels (see paragraph 0065), each satellite channel having a respective one or more channel filters producing respective satellite channel filter distortions associated with the satellite channel (see paragraph 0003), and the pre-equalizer subsystem further comprises: a coefficient data store having a plurality of sets of compensation filter coefficients stored thereon, each set of compensation filter coefficients previously computed to at least partially compensate for the respective satellite channel filter distortions of a respective one of the plurality of satellite channels (see Fig. 2, block 951 and paragraphs 0046 and 0063), wherein the pre-equalizer filter block is presently configured to filter the channel- distorted sample stream based on a present set of compensation filter coefficients (see Fig. 2, block 952), the present set of compensation filter coefficients previously determined and stored (see Fig. 2, block 951 and paragraphs 0046 and 0063) in association with the channel over which the ADC block is presently receiving the forward downlink communications (see Figs. 1 and 2). Yoichi discloses all the subject matters claimed in claim 3, except that the coefficients are stored in association with a respective channel identifier of the respective one of the plurality of channels. Choe, in the same field of endeavor, discloses storing equalizer coefficients for each channel of a multi-channel system in a channel index memory (see page 2, lines 38-41 and page 4, lines 42-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to modify the teachings of Yoichi as suggested by Choe, in order to enable the receiver to quickly retrieve the proper pre-equalizer coefficients as channels change.
As to claim 4, Choe further discloses that an update trigger block (see Fig. 2, block 90) to output a trigger signal responsive to detecting reassignment to a new channel of the plurality of channels (see page 4, lines 20-23), wherein the system is configured, responsive to the trigger signal, to update the present set of compensation filter coefficients to a new set of compensation filter coefficients stored in the coefficient data store in association with the respective channel identifier of the new channel (see page 4, lines 20-23 and 42-47).
As to claim 17, Yoichi discloses that the satellite channel is one of a plurality of satellite channels (see paragraph 0065), each satellite channel having a respective one or more channel filters producing respective satellite channel filter distortions associated with the satellite channel (see paragraph 0003). Yoichi further discloses a coefficient data store having a plurality of sets of compensation filter coefficients stored thereon, each set of compensation filter coefficients previously computed to at least partially compensate for the respective satellite channel filter distortions of a respective one of the plurality of satellite channels (see Fig. 2, block 951 and paragraphs 0046 and 0063), wherein the pre-equalizer filter block is presently configured to filter the channel-distorted sample stream based on a present set of compensation filter coefficients (see Fig. 2, block 952), the present set of compensation filter coefficients previously determined and stored (see Fig. 2, block 951 and paragraphs 0046 and 0063) in association with the channel over which the ADC block is presently receiving the forward downlink communications (see Figs. 1 and 2). Yoichi discloses all the subject matters claimed in claim 17, except for receiving a channel assignment message indicating assignment of the receiver to a particular channel. Yoichi also does not disclose that the coefficients are stored in association with a respective channel identifier of the respective one of the plurality of channels and that the coefficients are selected based on the assignment message. Choe, in the same field of endeavor, discloses receiving a channel assignment message indicating assignment of the receiver to a particular channel (see Fig. 1, the signal generated by block 90 and received by block 130 and page 4, lines 20-23). Choe further discloses that the coefficients are stored in association with a respective channel identifier of the respective one of the plurality of channels and that the coefficients are selected based on the assignment message (see page 2, lines 38-41 and page 4, lines 20-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to modify the teachings of Yoichi as suggested by Choe, in order to enable the receiver to quickly retrieve the proper pre-equalizer coefficients as channels change.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoichi, in view of Bushner (US 2009/0282431).
As to claim 11, Yoichi discloses a pre-equalizer system (see Fig. 1, block 95 and paragraphs 0037-0039), integrated into a satellite demodulator (see Fig. 1, block 92 and paragraphs 0003 and 0010); comprising: a pre-equalizer filter block (see Fig. 1, block 95) having: an input node configured to couple with an analog-to-digital converter (ADC) output (see Fig. 1, pre-equalizer 95 is coupled to the output of ADC block 921) to receive a stream of digital samples generated by the ADC from analog forward downlink communications received via a satellite channel (see paragraph 0003, since block 90 shown in Fig. 1 is a satellite receiver, the signals are forward downlink communications), the forward downlink communications manifesting satellite channel filter distortions associated with one or more channel filters in the satellite channel (see paragraphs 0003-0005 and 0039-0040), such that the stream of digital samples is a channel-distorted sample stream (see paragraphs 0039-0040); a plurality of filter taps configurable based on a set of compensation filter coefficients previously computed to at least partially compensate for the satellite channel filter distortions of the satellite channel (see paragraphs 0038-0040 and 0063); and an output node configured to output, to a demodulator path (see Fig. 1, block 92 and blocks 96, 927 and 93) of the satellite demodulator, an undistorted sample stream by filtering the channel-distorted sample stream according to the plurality of filter taps (see the output of pre-equalizer 95, since pre-equalizer 95 reverses the effect of channel filter distortions (see paragraphs 0038-40) the output of pre-equalizer 95 is an undistorted sample stream). Yoichi discloses all the subject matters claimed in claim 11, except that the pre-equalizer filter block is disposed on an integrated circuit substrate. Bushner, in the same field of endeavor, discloses a satellite receiver demodulator that is disposed on an integrated circuit substrate (see the abstract and paragraph 0008). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to modify the teachings of Yoichi as suggested by Bushner, and dispose the satellite receiver demodulator and its pre-equalizer circuit on an integrated circuit in order to reduce the size and cost of the receiver. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi and Bushner, further in view of Choe.
As to claim 12, Yoichi discloses that the satellite channel is one of a plurality of satellite channels (see paragraph 0065), each satellite channel having a respective one or more channel filters producing respective satellite channel filter distortions associated with the satellite channel (see paragraph 0003), and the pre-equalizer subsystem further comprises: a coefficient data store having a plurality of sets of compensation filter coefficients stored thereon, each set of compensation filter coefficients previously computed to at least partially compensate for the respective satellite channel filter distortions of a respective one of the plurality of satellite channels (see Fig. 2, block 951 and paragraphs 0046 and 0063), wherein the pre-equalizer filter block is presently configured to filter the channel-distorted sample stream based on a present set of compensation filter coefficients (see Fig. 2, block 952), the present set of compensation filter coefficients previously determined and stored (see Fig. 2, block 951 and paragraph 0046 and paragraph 0063) in association with the channel over which the ADC block is presently receiving the forward downlink communications, and by selecting the present set of compensation filter coefficients as the one of the plurality of sets of compensation filter coefficients stored (see paragraphs 0037-0040 and 0046). Yoichi and Bushner disclose all the subject matters claimed in claim 12, except that the coefficients are stored in association with a respective channel identifier of the respective one of the plurality of channels. Choe, in the same field of endeavor, discloses storing equalizer coefficients for each channel of a multi-channel system in a channel index memory (see page 2, lines 38-41 and page 4, lines 42-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to modify the teachings of Yoichi and Bushner as suggested by Choe, in order to enable the receiver to quickly retrieve the proper pre-equalizer coefficients as channels change.
As to claim 13, Choe further discloses that an update trigger block (see Fig. 2, block 90) to output a trigger signal responsive to detecting reassignment to a new channel of the plurality of channels (see page 4, lines 20-23), wherein the system is configured, responsive to the trigger signal, to update the present set of compensation filter coefficients to a new set of compensation filter coefficients stored in the coefficient data store in association with the respective channel identifier of the new channel (see page 4, lines 20-23 and 42-47).
Allowable Subject Matter
Claims 5-9, 14, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632